Order issued December     fq , 2012




                                            In The
                                 (Court of Aprpra
                        Iffift4 Bistritt of rxas at Dallas


                                      No. 05-12-01079-CR
                                      No. 05-12-01080-CR




                            KEITH BRONSHA PAUL, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee



                                         ORDER


        The Court GRANTS appellant's December 13, 2012 motions for extension of time to file

appellant's brief.

        We ORDER appellant to file the brief on or before January 11, 2013.